76 F.3d 374
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Monroe Roosevelt PARKER, Jr., Plaintiff-Appellant,v.VIRGINIA BEACH SHERIFF'S DEPARTMENT;  Frank Drew;  D.C.Cottrell;  Virginia Beach Jail, Medical Services;Commonwealth of Virginia, et al.,Defendants-Appellees.
No. 95-6855.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1996.Decided Feb. 1, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.   John A. MacKenzie, Senior District Judge.  (CA-94-537-N)
Monroe Roosevelt Parker, Jr., Appellant Pro Se.  Gary Alvin Bryant, WILLCOX & SAVAGE, Norfolk, Virginia;  Jeff Wayne Rosen, ADLER, ROSEN & PETERS, P.C., Virginia Beach, Virginia;  Gregory E. Lucyk, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint and imposing a prefiling review order limiting future litigation.   We have reviewed the record and the district court's opinion, and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Parker v. Virginia Beach Sheriff's Dep't, No. CA-94-537-N (E.D.Va. May 1, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.